
	

113 HR 815 IH: To amend the Internal Revenue Code of 1986 to make certain dividends and distributions paid to individuals from certain small businesses exempt from tax to the extent of the increased wages of the small business.
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 815
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  certain dividends and distributions paid to individuals from certain small
		  businesses exempt from tax to the extent of the increased wages of the small
		  business.
	
	
		1.Exemption for certain
			 distributions of small businesses to extent of increased wages
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 140 the following new section:
				
					139F.Increased-wage
				distributions of small businesses
						(a)Application to
				corporations
							(1)In
				generalIn the case of a distribution to an individual from a
				corporation which is a small business concern, gross income shall not include
				any increased-wage exempt-dividend.
							(2)Increased-wage
				exempt-dividendFor purposes of this subsection—
								(A)In
				generalThe term increased-wage exempt-dividend
				means any dividend properly designated as an increased-wage exempt-dividend
				under subparagraph (B).
								(B)DesignationA
				corporation which is a small business concern may designate any dividend paid
				by such corporation as an increased-wage exempt-dividend to the extent that the
				aggregate amount of the dividends so designated for any taxable year does not
				exceed the wage increase amount for such taxable year.
								(b)Application to
				partnerships
							(1)In
				generalIn the case of a distribution to an individual from a
				partnership which is a small business concern—
								(A)no gain shall be
				recognized on any increased-wage partnership distribution, and
								(B)in the case of an
				increased-wage partnership distribution with respect to which no gain is
				recognized under section 731(a)(2), no reduction shall be made to the adjusted
				basis to the partner of his interest in the partnership under section
				733(1).
								(2)Increased-wage
				partnership distributionFor purposes of this subsection—
								(A)In
				generalThe term increased-wage partnership
				distribution means any cash distribution from the partnership to a
				partner which is properly designated as an increased-wage partnership
				distribution under subparagraph (B).
								(B)DesignationA
				partnership which is a small business concern may designate any cash
				distribution as an increased-wage partnership distribution to the extent that
				the aggregate amount of the distributions so designated for any taxable year
				does not exceed the wage increase amount for such taxable year.
								(c)Wage increase
				amountFor purposes of this section—
							(1)In
				generalThe term wage increase amount means, with
				respect to any corporation or partnership for any taxable year, the sum
				of—
								(A)the excess (if
				any) of—
									(i)the aggregate qualified wages paid or
				incurred by the corporation or partnership for such taxable year, over
									(ii)the aggregate
				qualified wages paid or incurred by the corporation or partnership for the
				preceding taxable year, plus
									(B)any increased-wage
				exempt-dividends or increased-wage partnership distributions received by such
				corporation or partnership during such taxable year.
								(2)Qualified
				wagesThe term qualified wages has the meaning
				which would be given such term by section 3121(a) if paragraph (1) thereof were
				applied by treating the contribution and benefit base as being equal to
				$50,000.
							(3)Aggregation
				ruleAll persons treated as a
				single employer under subsection (a) or (b) of section 52 shall be treated as
				one person for purposes of this subsection.
							(4)Treatment of
				predecessorsAny reference in
				this subsection to a corporation or partnership shall include a reference to
				any predecessor of such corporation or partnership.
							(d)Small business
				concernFor purposes of this section, the term small
				business concern has the meaning given such term by section 3 of the
				Small Business
				Act.
						.
			(b)Conforming
			 amendments
				(1)Section
			 1(h)(11)(B)(ii) of such Code is amended by striking and at the
			 end of subclause (II), by striking the period at the end of subclause (III) and
			 inserting , and, and by adding at the end the following new
			 subclause:
					
						(IV)any increased-wage exempt-dividend (as
				defined in section
				139F).
						.
				(2)The table of sections for part III of
			 subchapter B of chapter 1 of such Code is amended by inserting before the item
			 relating to section 140 the following new item:
					
						
							Sec. 139F. Increased-wage
				distributions.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
